DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Currently, claims 1-15 and newly added 43-45 with elected species represented by Formula (I) are under examination.  Note, the newly added claim 46, directed to a catalyst composition, belongs to nonelected invention and is not currently examined.
Claim Rejections - 35 USC § 102
Claims 1-2, 4, 6-15, and 43-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell, Jr. et al. (US 62002/0062011) for the same rationale as set forth in the previous Office Action mailed December 8, 2020.
Claim Rejections - 35 USC § 103
Claims 3, 5 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell, Jr. et al. (US 2002/0062011) in view of Crowther et al. (US 2012/0245311) for the dame rationale as set forth in the previous Office Action mailed December 8, 2020.
Response to Arguments
Applicant's arguments filed March 3, 2011 have been fully considered, the rejections under 35 U.S.C. 112 are withdrawn in view of the claim amendments, however, the rejections under 35 U.S.C. 102 and 103 are maintained .
Applicant argues:
Claim 1 recites, inter alia, “R1 is electron deficient aromatic group, wherein R1 is a phenyl group that is substituted with one, two, three, four or five halogen and/or haloalkyl groups.” Campbell does not disclose electron deficient dialkylanilinium borate activators.
Applicant notes that paragraph [0039] of the original application states “The term ‘electron deficient aromatic group’ is defined to be an aryl group substituted with one or more halogen or haloalkyl groups." It is also noted that Claim 1 is amended to incorporate language from Claim 10 pertaining to the meaning of electron deficient aromatic group.	
As discussed in the previous Nonfinal Office Action, Campbell discloses various borate cocatalyst compounds, e.g., (i) (2,4,6-trifluorophenyl)dioctadecylammonium tetrakis(pentafluorophenyl)borate and (ii) (p-trifluoromethylphenyl)-dioctadecyl-ammonium tetrakis(pentafluorophenyl)borate.  In (i) 2,4,6-trifluorophenyl (-C6H2F3) is equivalent to R1 of the instant claim 1 (the aryl group of phenyl substituted with three electron withdrawn halogen groups of F), i.e.,   (-C6H2F3)  is the “electron deficient aromatic group”, and (2,4,6-trifluorophenyl)-dioctadecylammonium, (C18H37)2(F3H2C6)NH+, is a dialkylanilinium.  Similarly, in (ii) CF3(C6H5)- is also equivalent to R1 of the instant claim 1 (the “electron deficient aromatic group”) and CF3(C6H5) (C18H37)2NH+ is a dialkylanilinium.  Contrary to Applicant’s assertion, Campbell’s borate cocatalyst anticipates at least instant claim 1.
Applicant mentions that claim 10 was not rejected with art; on the contrary, claim 10 is rejected under 35 U.S.C. 102(a)(1) over Campbell in the previous Nonfinal Office Action of record.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C LU whose telephone number is (571)272-1106.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C CAIXIA LU
Primary Examiner
Art Unit 1765



/Caixia Lu/Primary Examiner, Art Unit 1765